
	
		II
		110th CONGRESS
		2d Session
		S. 2917
		IN THE SENATE OF THE UNITED STATES
		
			April 24, 2008
			Mr. Cornyn introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To strengthen sanctions against the Government of Syria,
		  to enhance multilateral commitment to address the Government of Syria’s
		  threatening policies, to establish a program to support a transition to a
		  democratically elected government in Syria, and for other
		  purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Syria Accountability and Liberation
			 Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					TITLE I—Strengthening United States sanctions against
				Syria
					Sec. 101. Declarations of policy.
					Sec. 102. Codification of existing sanctions.
					Sec. 103. Sanctions against certain persons.
					Sec. 104. Sanctions against certain foreign
				countries.
					TITLE II—Sanctions targeting Syria’s energy sector
					Sec. 201. Imposition of sanctions.
					Sec. 202. Advisory opinions.
					Sec. 203. Termination of sanctions.
					Sec. 204. Duration of sanctions; Presidential
				waiver.
					Sec. 205. Exclusion of certain activities.
					Sec. 206. Elimination of certain tax incentives for oil
				companies investing in Syria.
					TITLE III—Diplomatic efforts to isolate the Government of
				Syria
					Sec. 301. Sense of Congress relating to bilateral
				efforts.
					Sec. 302. Opposition to Syria’s membership and candidacy for
				leadership posts in United Nations institutions.
					Sec. 303. Actions at the United Nations General
				Assembly.
					Sec. 304. Actions at international financial
				institutions.
					Sec. 305. Actions at the International Atomic Energy
				Agency.
					Sec. 306. Establishment of United States and regional contact
				groups.
					Sec. 307. Report on assistance to, and commerce with,
				Syria.
					TITLE IV—Assistance to support democracy in Syria 
					Sec. 401. Declarations of policy.
					Sec. 402. Assistance to support a transition to democracy in
				Syria.
				
			2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the
			 Committee on Foreign Relations of the
			 Senate;
				(B)the
			 Committee on Appropriations of the
			 Senate;
				(C)the
			 Committee on Foreign Affairs of the House of
			 Representatives; and
				(D)the
			 Committee on Appropriations of the House of
			 Representatives.
				(2)Develop;
			 developmentThe terms
			 develop and development, when used in conjunction
			 with petroleum resources, means the exploration for, or the extraction,
			 refining, or transportation by pipeline of, petroleum resources.
			(3)Goods and
			 technologyThe terms
			 goods and technology have the meanings given those
			 terms in section 16 of the Export Administration Act of 1979 (50 U.S.C. App.
			 2415).
			(4)Government of
			 SyriaThe term Government of Syria includes any
			 agency or instrumentality of the Government of the Syrian Arab Republic,
			 including any entity that is controlled by such government.
			(5)Investment
				(A)In
			 generalThe term investment means any of the
			 following activities if the activity is undertaken pursuant to an agreement, or
			 pursuant to the exercise of rights under such an agreement, which is entered
			 into with the Government of Syria or a nongovernmental entity in Syria on or
			 after the date of the enactment of this Act:
					(i)The entry into a
			 contract that includes responsibility for the development of petroleum
			 resources located in Syria, or the entry into a contract providing for the
			 general supervision and guarantee of another person’s performance of such a
			 contract.
					(ii)The purchase of a
			 share of ownership, including an equity interest, in that development.
					(iii)The entry into a
			 contract providing for the participation in royalties, earnings, or profits in
			 that development, without regard to the form of the participation.
					(B)ExclusionThe term investment does not
			 include the entry into, performance, or financing of a contract to sell or
			 purchase goods, services, or technology.
				(C)Amendments or
			 modificationsFor purposes of
			 this paragraph, an amendment or other modification that is made, on or after
			 the date of the enactment of this Act, to an agreement or contract shall be
			 treated as the entry of an agreement or contract.
				(6)PersonThe term person means—
				(A)a natural person;
			 and
				(B)a corporation,
			 business association, partnership, society, trust, any other nongovernmental
			 entity, organization, or group, and any governmental entity operating as a
			 business enterprise.
				(7)Petroleum
			 resourcesThe term
			 petroleum resources includes petroleum and natural gas
			 resources.
			(8)United states
			 assistanceThe term United States assistance
			 means—
				(A)any assistance
			 under the Foreign Assistance Act of 1961 (22 U.S.C. 2251 et seq.), other than
			 urgent humanitarian assistance or medicine;
				(B)sales and
			 assistance under the Arms Export Control Act (22 U.S.C. 2751 et seq.);
				(C)financing by the
			 Commodity Credit Corporation for export sales of agricultural commodities;
			 and
				(D)financing under
			 the Export-Import Bank Act of 1945 (12 U.S.C. 635 et seq.).
				IStrengthening
			 United States sanctions against Syria
			101.Declarations of
			 policyCongress makes the
			 following declarations of policy:
				(1)The national security interests of the
			 United States and international peace are threatened by the actions of the
			 Government of Syria, including the government’s—
					(A)support for, and facilitation of, terrorist
			 activities, including inside of Iraq;
					(B)development of long-range missiles and
			 weapons of mass destruction programs and capabilities;
					(C)continued interference with the internal
			 affairs of the Lebanese Republic in violation of multiple United Nations
			 Security Council resolutions and of its international obligations; and
					(D)massive, systematic, and extraordinary
			 violations of human rights of the Syrian people.
					(2)It is the policy
			 of the United States to deny the Government of Syria the ability to—
					(A)finance, provide
			 safe-haven, or otherwise support terrorist organizations;
					(B)develop chemical, biological, radiological,
			 or nuclear weapons and long-range ballistic missiles;
					(C)continue to
			 interfere in the affairs of the Government of Lebanon in contravention of
			 multiple United Nations Security Council Resolutions, and other pertinent
			 obligations; and
					(D)continue to
			 oppress the people of Syria.
					(3)The President
			 should advocate for, and should instruct the United States Permanent
			 Representative to the United Nations to propose and seek within the United
			 Nations Security Council, a mandatory international embargo against the
			 Government of Syria, pursuant to Article 41 of the Charter of the United
			 Nations.
				(4)Any effort by a country that is a recipient
			 of United States assistance to facilitate, directly or indirectly, the
			 development of Syria’s chemical, biological, radiological, or nuclear weapons
			 capabilities, long-range ballistic missile development programs, or to help
			 make operational any nuclear facility in Syria will have a detrimental impact
			 on United States assistance to, or commercial and financial relations with,
			 such country.
				102.Codification of
			 existing sanctionsRestrictions against the Government of
			 Syria, and on persons by reason of their direction of, or contribution to,
			 activities of the Government of Syria, that were imposed pursuant to the
			 International Emergency Economic Powers Enhancement Act (Public Law 110–96),
			 the Syria Accountability and Lebanese Sovereignty Restoration Act of 2003
			 (Public Law 108–175), the Iran, North Korea, and Syria Nonproliferation Act
			 (Public Law 106–178), or any similar provision of law, as in effect on the date
			 of the enactment of this Act, including the restrictions imposed under
			 Executive Order 12938 (as amended by Executive Order 13094), Executive Order
			 13338, Executive Order 13399, and any similar Executive Order, shall remain in
			 effect against the Government of Syria and may not be lifted pursuant to such
			 provisions of law until the President certifies to the appropriate
			 congressional committees that a government exists in Syria that—
				(1)has ceased any and all support for
			 terrorism and has not provided such support during the preceding 5-year period,
			 including support for Palestinian terrorist groups, and has not been determined
			 by the Secretary of State, for the purposes of section 6(j) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2405(j)), section 620A of the
			 Foreign Assistance Act of 1961 (22 U.S.C. 2371), section 40 of the Arms Export
			 Control Act (22 U.S.C. 2780), or any other provision of law, to be a government
			 that has repeatedly provided support for acts of international terrorism at any
			 time during such 5-year period;
				(2)has permanently dismantled Syria’s
			 chemical, biological, radiological, and nuclear weapons programs and has taken
			 demonstrable steps to combat the proliferation of such weapons;
				(3)respects the boundaries, sovereignty, and
			 right to exist of all neighboring countries; and
				(4)upholds and
			 defends the human rights and civil liberties of its people.
				103.Sanctions
			 against certain persons
				(a)ProhibitionThe
			 sanctions described in subsection (c) shall be imposed upon any person who
			 transfers or retransfers goods or technology so as to contribute to the efforts
			 by the Government of Syria to—
					(1)acquire or
			 develop destabilizing numbers or types of advanced conventional weapons;
			 or
					(2)acquire, develop,
			 produce, or stockpile biological, chemical, radiological, or nuclear weapons or
			 long-range ballistic missiles.
					(b)Persons against
			 whom sanctions are To be imposedThe sanctions described in
			 subsection (c) shall be imposed on—
					(1)any person the
			 President determines has carried out the activities described in subsection
			 (a); and
					(2)any person the
			 President determines—
						(A)is a successor
			 entity to the person described in paragraph (1);
						(B)is a parent or
			 subsidiary of the person referred to in paragraph (1), if that parent or
			 subsidiary engaged in the activities referred to in paragraph (1); or
						(C)is an affiliate of
			 the person described in paragraph (1) if that affiliate—
							(i)engaged in the
			 activities referred to in paragraph (1); and
							(ii)is
			 controlled in fact by the person described in paragraph (1).
							(c)SanctionsThe
			 sanctions described in this subsection are the following:
					(1)Procurement
			 sanctionThe United States Government shall not procure, or enter
			 into any contract for the procurement of, any goods or services from the
			 sanctioned person.
					(2)Export
			 sanctionThe United States Government shall not issue any license
			 for any export by or to the sanctioned person.
					(3)Import
			 sanctionThe President shall ban the importation of any article
			 that is a product of the sanctioned person.
					(d)Sanctioned
			 person definedIn this
			 section, the term sanctioned person means any person or entity
			 described in subsection (b).
				104.Sanctions
			 against certain foreign countries
				(a)ProhibitionIf the President determines that the
			 government of any foreign country transfers or retransfers goods or technology,
			 or provides assistance, so as to contribute to the efforts by the Government of
			 Syria to acquire or develop destabilizing numbers and types of advanced
			 conventional weapons, or to acquire, develop, produce, or stockpile chemical,
			 biological, radiological, or nuclear weapons and long-range ballistic missiles,
			 the President shall impose—
					(1)2 or more of the sanctions described in
			 subsection (b); and
					(2)the sanctions described in subsection
			 (c).
					(b)SanctionsThe
			 sanctions described in this subsection are the following:
					(1)Suspension of
			 united states assistanceThe United States Government shall
			 suspend United States assistance to the sanctioned country.
					(2)Export
			 sanctionThe United States Government may not issue any license
			 for any export by or to the sanctioned country.
					(3)Import
			 sanctionThe President shall ban the importation of any article
			 that is a product of the sanctioned country.
					(4)International
			 financial institution assistanceThe Secretary of the Treasury
			 shall instruct the United States Executive Director at each international
			 financial institution (as defined in section 1701(c)(2) of the International
			 Financial Institutions Act) to oppose and vote against the extension by such
			 institution of any financial or technical assistance to the sanctioned
			 country.
					(5)Suspension of
			 codevelopment or coproduction agreementsThe United States
			 Government shall suspend compliance with its obligations under any memorandum
			 of understanding with the sanctioned country for the codevelopment or
			 coproduction of any item on the United States Munitions List (established under
			 section 38 of the Arms Export Control Act (22 U.S.C. 2778)), including any
			 obligation for implementation of the memorandum of understanding through the
			 sale to the sanctioned country of technical data or assistance or the licensing
			 for export to the sanctioned country of any component part.
					(6)United states
			 munitions listNo item on the United States Munitions List
			 (established pursuant to section 38 of the Arms Export Control Act) may be
			 exported to the sanctioned country.
					(c)Suspension of
			 military and dual-use technical exchange agreementsThe United
			 States Government shall suspend compliance with its obligations under any
			 technical exchange agreement involving military and dual-use technology between
			 the United States and the sanctioned country that does not directly contribute
			 to the security of the United States. No military or dual-use technology may be
			 exported from the United States to the sanctioned country pursuant to such
			 agreement during such period.
				IISanctions
			 targeting Syria’s energy sector
			201.Imposition of
			 sanctions
				(a)Imposition of
			 sanctionsExcept as provided under subsection (e) and section
			 203, the President shall impose the sanctions specified in paragraphs (1) and
			 (2) of subsection (b) and 1 of the sanctions specified in paragraphs (3)
			 through (6) of subsection (b) if the President determines that a person has, on
			 or after the date of the enactment of this Act, made an investment, or
			 combination of investments within a 12-month period, of $5,000,000 or more that
			 contributed to the enhancement of the Government of Syria’s ability to develop
			 petroleum resources in Syria.
				(b)Sanctions
			 specifiedThe sanctions specified in this subsection are as
			 follows:
					(1)Export-import
			 bank assistance for exports to sanctioned personsThe President
			 shall prohibit the Export-Import Bank of the United States from approving the
			 issuance of any guarantee, insurance, extension of credit, or participation in
			 the extension of credit in connection with the export of any goods or services
			 to any sanctioned person.
					(2)Loans from
			 united states financial institutionsThe United States Government
			 shall prohibit any United States financial institution from making loans or
			 providing credits totaling more than $10,000,000 in any 12-month period to any
			 sanctioned person unless—
						(A)such person is
			 engaged in activities to relieve human suffering; and
						(B)the loans or
			 credits are provided to carry out the activities described in subparagraph
			 (A).
						(3)Export
			 sanctionThe President may prohibit the United States Government
			 from issuing any specific license or granting any other specific permission or
			 authority to export any goods or technology to a sanctioned person
			 under—
						(A)the Export Administration Act of 1979 (50
			 App. 2401 et seq.);
						(B)the Arms Export Control Act (22 U.S.C. 2751
			 et seq.);
						(C)the Atomic Energy Act of 1954 (42 U.S.C.
			 2011 et seq.); or
						(D)any other provision of law that requires
			 the prior review and approval of the United States Government as a condition
			 for the export or reexport of goods or services.
						(4)Prohibitions on
			 financial institutions
						(A)In
			 generalA financial institution that is a sanctioned
			 person—
							(i)may
			 not be designated by the Board of Governors of the Federal Reserve System or
			 the Federal Reserve Bank of New York as a primary dealer in United States
			 Government debt instruments or permitted to continue in any such designation;
			 and
							(ii)may not serve as
			 an agent of the United States Government or serve as repository for United
			 States Government funds.
							(B)TreatmentFor
			 purposes of this title—
							(i)a
			 sanction imposed under clause (i) or (ii) of subparagraph (A) shall be treated
			 as 1 sanction; and
							(ii)sanctions
			 imposed under clauses (i) and (ii) of subparagraph (A) shall be treated as 2
			 sanctions.
							(5)Procurement
			 sanctionThe United States Government may not procure, or enter
			 into any contract for the procurement of, any goods or services from a
			 sanctioned person.
					(6)Additional
			 sanctionsThe President may impose sanctions, as appropriate, to
			 restrict imports with respect to a sanctioned person, in accordance with the
			 International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.).
					(c)Persons against
			 which the sanctions are To be imposedThe sanctions described in
			 subsection (b) shall be imposed on—
					(1)any person the
			 President determines has carried out the activities described in subsection
			 (a); and
					(2)any person the
			 President determines—
						(A)is a successor
			 entity to the person described in paragraph (1);
						(B)is a parent or
			 subsidiary of the person described in paragraph (1) if that parent or
			 subsidiary engaged in the activities referred to in paragraph (1); or
						(C)is an affiliate of
			 the person described in paragraph (1), if that affiliate—
							(i)engaged in the
			 activities referred to in paragraph (1); and
							(ii)is
			 controlled in fact by the person described in paragraph (1).
							(d)Publication in
			 Federal RegisterThe President shall annually publish in the
			 Federal Register—
					(1)a current list of
			 sanctioned persons;
					(2)the persons or
			 entities who have been removed from, or added to, the list of sanctioned
			 persons since the list was last published in the Federal Register; and
					(3)a list of all the
			 projects that have been publicly tendered in the oil and gas sector in
			 Syria.
					(e)ExceptionsThe
			 President is not required to apply or maintain the sanctions described in
			 subsection (b)—
					(1)to the procurement
			 of defense articles or defense services—
						(A)under contracts or
			 subcontracts existing on the date of the enactment of this Act, including the
			 exercise of options for production quantities to satisfy requirements essential
			 to the national security of the United States; or
						(B)if the President determines and certifies
			 in writing to the appropriate congressional committees that—
							(i)(I)the person to which the sanctions would
			 otherwise be applied is a sole source supplier of the defense articles or
			 services;
								(II)the
			 defense articles or services are essential; and
								(III)alternative sources are not readily or
			 reasonably available; or
								(ii)such articles or
			 services are essential to the national security of the United States under
			 defense coproduction agreements;
							(2)to the procurement
			 of eligible products (as defined in section 308(4) of the Trade Agreements Act
			 of 1979 (19 U.S.C.
			 2518(4))) of any foreign country or instrumentality designated
			 under section 301(b)(1) of that Act (19 U.S.C. 2511(b)(1));
					(3)to
			 products, technology, or services provided under contracts entered into before
			 the date on which the President publishes in the Federal Register the name of
			 the person with respect to whom the sanctions are to be imposed;
					(4)to spare parts or
			 component parts, but not finished products, which are essential to United
			 States products or production; and
					(5)to
			 medicines, medical supplies, or other humanitarian items.
					(f)Sanctioned person
			 definedIn this section, the
			 term sanctioned person means any person or entity described in
			 subsection (c).
				(g)Determinations
			 not reviewableA
			 determination to impose sanctions under this section may not be subject to
			 judicial review in any court.
				202.Advisory
			 opinions
				(a)IssuanceUpon the request of any person, the
			 Secretary of State may issue an advisory opinion to advise that person whether
			 a proposed activity by that person would subject that person to sanctions under
			 section 201.
				(b)Safe
			 harborAny person who relies
			 in good faith on an advisory opinion issued under subsection (a) that states
			 that a proposed activity would not subject the person to sanctions under
			 section 201, and any person who thereafter engages in such activity, shall not
			 be subject to such sanctions on account of such activity.
				203.Termination of
			 sanctionsThe requirement to
			 impose sanctions under section 201 shall no longer have force or effect with
			 respect to the Government of Syria if the President determines and certifies to
			 the appropriate congressional committees that the Government of Syria—
				(1)has ceased its
			 efforts to design, develop, manufacture, or acquire—
					(A)a nuclear
			 explosive device or related materials and technology;
					(B)chemical, biological, and radiological
			 weapons; and
					(C)ballistic missiles
			 and ballistic missile launch technology;
					(2)is no longer a
			 government that has repeatedly provided support for acts of international
			 terrorism, as determined by the Secretary of State under section 6(j) of the
			 Export Administration Act of 1979, section 620A of the Foreign Assistance Act
			 of 1961, section 40 of the Arms Export Control Act, or any other provision of
			 law;
				(3)is in compliance
			 with all of its international commitments, including pertinent United Nations
			 Security Council resolutions;
				(4)respects the territorial integrity,
			 sovereignty, and right to exist of neighboring countries; and
				(5)poses no threat to
			 United States security, United States interests, or United States allies in the
			 region.
				204.Duration of
			 sanctions; Presidential waiver
				(a)Duration of
			 sanctionsSanctions imposed under section 201 shall remain in
			 effect—
					(1)for a period of not
			 less than 2 years from the date on which it is imposed; or
					(2)for the longer
			 of—
						(A)a period of not
			 less than 1 year; or
						(B)until such time
			 as the President determines and certifies to the appropriate congressional
			 committees that—
							(i)the person whose
			 activities were the basis for imposing the sanction is no longer engaging in
			 such activities; and
							(ii)the President
			 has received reliable assurances that such person will not engage in such
			 activities in the future.
							(b)Delay of
			 Sanctions
					(1)ConsultationsIf
			 the President determines that a sanction under section 201 should be imposed
			 with respect to a foreign person, the President should immediately initiate
			 consultations with the government with primary jurisdiction over the foreign
			 person with respect to the imposition of sanctions under such section.
					(2)Actions by
			 government of jurisdiction
						(A)ConsultationsThe
			 President may delay the imposition of sanctions against a foreign person under
			 section 201 for up to 90 days to consult with the government with primary
			 jurisdiction over the foreign person.
						(B)Effect of
			 consultationAt the conclusion of the consultations under
			 subparagraph (A), the President shall immediately impose sanctions against the
			 foreign person under section 201 unless the President determines and certifies
			 to the appropriate congressional committees that the foreign government has
			 taken specific and effective actions, including the imposition of appropriate
			 penalties, to terminate the involvement of the foreign person in the activities
			 that resulted in the determination by the President to impose such sanctions
			 against the foreign person.
						(c)Presidential
			 WaiverThe President may, on a case by case basis, waive for a
			 single period not to exceed 6 months the application of a sanction imposed
			 under section 201 with respect to a foreign person if the President certifies
			 to the appropriate congressional committees at least 30 days before such waiver
			 is to take effect that—
					(1)such waiver is
			 vital to the national security of the United States; and
					(2)the government of
			 the country of which the foreign person is a national has undertaken
			 substantial measures to—
						(A)prevent the
			 acquisition and development of weapons of mass destruction by the Government of
			 Syria; and
						(B)deny the
			 Government of Syria the resources and capability to engage in the
			 state-sponsorship of terrorism.
						205.Exclusion of
			 certain activitiesNothing in
			 this title may be construed to apply to any activities subject to the reporting
			 requirements of title V of the National Security Act of 1947 (50 U.S.C. 413 et
			 seq.).
			206.Elimination of
			 certain tax incentives for oil companies investing in Syria
				(a)In
			 generalSection 167(h) of the Internal Revenue Code of 1986
			 (relating to amortization of geological and geophysical expenditures) is
			 amended by adding at the end the following:
					
						(6)Denial when
				Syria sanctions in effect
							(A)In
				generalIf sanctions are imposed under the Syria Accountability
				and Lebanese Sovereignty Restoration Act of 2003 or the
				Syria Accountability and Liberation
				Act on any member of an expanded affiliated group the common
				parent of which is a foreign corporation, paragraph (1) shall not apply to any
				expense paid or incurred by any such member in any period during which the
				sanctions are in effect.
							(B)Expanded
				affiliated groupIn this paragraph, the term expanded
				affiliated group has the meaning given the term affiliated
				group under section 1504(a), except that—
								(i)the phrase
				more than 50 percent shall be substituted for at least 80
				percent each place it appears; and
								(ii)paragraphs (2),
				(3), and (4) of section 1504(b) shall not
				apply.
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to expenses
			 paid or incurred on or after January 1, 2007.
				IIIDiplomatic
			 efforts to isolate the Government of Syria
			301.Sense of
			 Congress relating to bilateral effortsIt is the sense of Congress that the
			 Secretary of State should ensure that United States diplomatic personnel who
			 are stationed abroad—
				(1)understand and, in their contacts with
			 foreign officials, are communicating the reasons for United States policy and
			 sanctions against the Government of Syria; and
				(2)are urging foreign governments to cooperate
			 more effectively with the Government of the United States in compelling the
			 Government of Syria to cease policies and activities that threaten global peace
			 and security.
				302.Opposition to
			 Syria’s membership and candidacy for leadership posts in United Nations
			 institutionsThe President
			 shall direct the United States Permanent Representative to the United Nations
			 to continue to use the voice and vote of the United States to oppose Syria’s
			 membership and candidacy for leadership posts in such institutions, and engage
			 in diplomatic efforts to secure multilateral support for such efforts.
			303.Actions at the
			 United Nations General AssemblyThe President shall take the necessary steps
			 to secure support for the adoption of a resolution at the United Nations
			 General Assembly that—
				(1)holds the Government of Syria accountable
			 for its systematic violations of human rights of Syrian and Lebanese citizens;
			 and
				(2)calls for the appointment of a United
			 Nations Special Rapporteur to investigate such human rights violations.
				304.Actions at
			 international financial institutionsThe President shall instruct the United
			 States Executive Director at each international financial institution (as
			 defined in section 1701(c)(2) of the International Financial Institutions Act)
			 to use the voice and vote of the United States to oppose—
				(1)any loan or other assistance to Syria;
			 and
				(2)Syria’s membership in the
			 institution.
				305.Actions at the
			 International Atomic Energy AgencyThe President shall instruct the United
			 States Permanent Representative to the International Atomic Energy Agency
			 (referred to in this section as the IAEA) to—
				(1)seek the adoption
			 of a resolution calling on Syria to—
					(A)declare all
			 nuclear-related facilities;
					(B)immediately and
			 unconditionally suspend any activity which could be used to develop
			 nuclear-weapons capability; and
					(C)provide IAEA
			 inspectors with full access to its nuclear-related facilities;
					(2)block the allocation of funds for IAEA
			 development, environmental, or nuclear-related assistance or activity to the
			 Government of Syria or any agency or instrumentality of such government until
			 the conditions described in paragraphs (1) through (4) of section 102 have been
			 met; and
				(3)block membership of the Government of Syria
			 on the Board of Governors of the IAEA.
				306.Establishment
			 of United States and regional contact groupsThe President shall seek to establish
			 contact groups with relevant countries in the Middle East to provide forums in
			 which United States officials who are responsible for counter-proliferation
			 efforts are able to meet, at least twice each year, with their counterpart from
			 such countries to—
				(1)discuss the global
			 threats presented by Syrian nuclear proliferation and sponsorship of
			 international terrorism; and
				(2)develop strategies
			 to effectively address such threats.
				307.Report on
			 assistance to, and commerce with, Syria
				(a)ReportNot
			 later than 90 days after the date of the enactment of this Act, and annually
			 thereafter, the President shall submit a report to the appropriate
			 congressional committees that describes the assistance to, and commerce with,
			 Syria by other foreign countries during the preceding 12-month period.
				(b)ContentsEach
			 report submitted under subsection (a) shall, for the period covered by the
			 report and to the extent available—
					(1)describe all
			 bilateral assistance provided to Syria by other foreign countries, including
			 humanitarian assistance;
					(2)describe Syria’s
			 commerce with foreign countries, including an identification of Syria’s trading
			 partners and the extent of such trade;
					(3)describe the joint
			 ventures completed, or under consideration, by foreign nationals and business
			 firms involving facilities in Syria, including—
						(A)the location of
			 the facilities involved;
						(B)a description of
			 the terms of agreement of the joint ventures; and
						(C)the names of the
			 parties that are involved;
						(4)report the amount
			 of debt of the Government of Syria that is owed to each foreign country,
			 including—
						(A)the amount of debt
			 exchanged, forgiven, or reduced under the terms of each investment or operation
			 in Syria involving foreign nationals; and
						(B)the amount of debt
			 owed to the foreign country that has been exchanged, forgiven, or reduced in
			 return for a grant by the Government of Syria of an equity interest in a
			 property, investment, or operation of the Syrian Government or of a Syrian
			 national;
						(5)describe the steps
			 taken to assure that raw materials and semifinished or finished goods produced
			 by facilities in Syria involving foreign nationals do not enter the United
			 States market, either directly or through third countries or parties;
					(6)identify the
			 countries and entities that provide, or have provided, arms or military
			 supplies from Syria or that otherwise have entered into agreements with Syria
			 that could have a military application; and
					(7)contain, for the
			 countries and entities identified under paragraph (6)—
						(A)a description of
			 the military supplies, equipment, or other material sold, bartered, or
			 exchanged between Syria and such countries or entities;
						(B)a listing of the
			 goods, services, credits, or other consideration received by Syria in exchange
			 for military supplies, equipment, or material; and
						(C)the terms or
			 conditions of any agreement described in paragraph (6).
						(c)FormThe
			 report submitted under subsection (a) shall be in unclassified form and may
			 include a classified annex.
				IVAssistance to
			 support democracy in Syria 
			401.Declarations of
			 policyIt shall be the policy
			 of the United States to support independent human rights and pro-democracy
			 forces in Syria to promote the emergence of a democratic government in Syria
			 that will—
				(1)denounce and
			 combat terrorism;
				(2)dismantle its chemical, biological,
			 radiological, and nuclear weapons programs and commit to combating the
			 proliferation of such weapons;
				(3)respect the boundaries, sovereignty, and
			 right to exist of its neighbors and live in peace and security with all the
			 countries in the region; and
				(4)uphold and defend
			 the human rights and civil liberties of its citizens.
				402.Assistance to
			 support a transition to democracy in Syria
				(a)AuthorizationNotwithstanding
			 any other provision of law, the President is authorized to provide assistance
			 and other support for individuals and independent nongovernmental organizations
			 to support a transition to a freely elected, internationally recognized
			 democratic government in Syria.
				(b)Activities
			 supportedAssistance provided pursuant to subsection (a) shall,
			 to the maximum extent practicable, be used to carry out—
					(1)democracy-building
			 and civil society efforts in Syria, including the provision of assistance to
			 organizations certified by the President to be independent democratic
			 organizations, victims of political repression and their families, and
			 prisoners of conscience and their families; and
					(2)radio and
			 television broadcasting to Syria to support democracy-building and civil
			 society efforts in Syria.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 President, for fiscal year 2008 and for each subsequent fiscal year, such sums
			 as may be necessary to carry out this section.
				
